DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 8, 11 and 16 objected to because of the following informalities:

As per Claim 8:
	Line 3, a period is missing at the end of the line.

As per Claim 11:
	Line 8, a comma should be inserted at the end of the line for proper punctuation.

As per Claim 16:
	Line 13, the phrase “metal segment have” should be --metal segment has--.

Appropriate correction is required.

Applicant is advised that should claims 11-15 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the IC" in line 9.  There is insufficient antecedent basis for this limitation in the claim, as the claim recites two instances of “an integrated circuit (IC),” one in line 1 and one in lines 4-5, and therefore it is unclear as to which integrated circuit is being referred to by the claim limitation.

Claims 17-20 are rejected based on their dependency to Claim 16 for the reasons stated above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al., hereinafter Saraswat, US Publication No. 2017/0147738 in view of Shroff et al., hereinafter Shroff, US Publication No. 2013/0055184.

Regarding Claim 1, Saraswat teaches a failure-in-time (FIT) evaluation method for an integrated circuit (IC), comprising: 
accessing data representing a layout of the IC comprising a metal line and a plurality of vertical interconnect accesses (VIAs) (Saraswat Figs. 2 and 5 and paragraphs [0017]-[0018] and [0068], wherein circuit data is obtained, which includes a layout of the components including metal lines and vias); and 
determining FIT value for each of the metal segments to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture).
Saraswat does not explicitly teach wherein the metal line is divided into a first sub-line with a first line width and a second sub-line with a second line width;
picking a plurality of nodes along the first and second sub-lines of the metal line; 
dividing the metal line into a plurality of metal segments based on the nodes;
wherein the first line width is greater than the second line width.
Shroff teaches wherein the metal line is divided into a first sub-line with a first line width and a second sub-line with a second line width (Shroff paragraph [0023], wherein a plurality of metal polygons may be divided into segments based on their change in width);
picking a plurality of nodes along the first and second sub-lines of the metal line (Shroff paragraph [0023], wherein nodes of a metal line are selected by a partitioner); 
dividing the metal line into a plurality of metal segments based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments),
wherein the first line width is greater than the second line width (Shroff paragraph [0023], wherein the widths of metal polygons may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 2, Saraswat does not explicitly teach wherein dividing the metal line into the plurality of metal segments based on the nodes further comprises: 
dividing the first sub-line into at least one first metal segment based on the nodes corresponding to the first sub-line; and 
dividing the second sub-line into at least one second metal segment based on the nodes corresponding to the second sub-line.
Shroff teaches wherein dividing the metal line into the plurality of metal segments based on the nodes further comprises: 
dividing the first sub-line into at least one first metal segment based on the nodes corresponding to the first sub-line (Shroff paragraph [0023], wherein the metal line is partitioned into segments); and 
dividing the second sub-line into at least one second metal segment based on the nodes corresponding to the second sub-line (Shroff paragraph [0023], wherein the metal line is partitioned into segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 3, Saraswat does not explicitly teach wherein dividing the metal line into the plurality of metal segments based on the nodes further comprises: 
dividing the metal line into a third metal segment based on a first node of the nodes corresponding to the first sub-line and a second node of the nodes corresponding to the second sub-line.
Shroff teaches wherein dividing the metal line into the plurality of metal segments based on the nodes further comprises: 
dividing the metal line into a third metal segment based on a first node of the nodes corresponding to the first sub-line and a second node of the nodes corresponding to the second sub-line (Shroff paragraphs [0023], [0026], and [0027], wherein a plurality of metal polygons may be divided into segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 4, Saraswat does not explicitly teach wherein picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning the VIAs to be the nodes.
Shroff teaches wherein picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning the VIAs to be the nodes (Shroff paragraph [0025], wherein nodes include vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 5, Saraswat does not explicitly teach wherein assigning the VIAs to be the nodes further comprises: 
detecting whether or not a current passes through one of the VIAs; and 
assigning the one of the VIAs to be one of the nodes when the current passes through the one of the VIAs.
Shroff teaches wherein assigning the VIAs to be the nodes further comprises: 
detecting whether or not a current passes through one of the VIAs (Shroff paragraph [0026], wherein current carrying capabilities of segments and vias are determined); and 
assigning the one of the VIAs to be one of the nodes when the current passes through the one of the VIAs (Shroff paragraph [0026], wherein partitions are determined based on the current through the segments and vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 6, Saraswat does not explicitly teach wherein picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning one of the VIAs to be one of the nodes.
Shroff teaches wherein picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning one of the VIAs to be one of the nodes (Shroff paragraph [0025], wherein nodes include vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 7, Saraswat further teaches wherein the data representing the layout of the IC comprises a plurality of resistors (Saraswat Fig. 2, see plurality of resistors representing line segments).

Regarding Claim 8, Saraswat does not explicitly teach evaluating an electro-migration (EM) limit of each of the resistors; and 
calculating a DC EM severity ratio of each of the resistors.
Shroff teaches evaluating an electro-migration (EM) limit of each of the resistors (Shroff paragraph [0041], wherein the electromigration analyzer determines the maximum current density for electromigration as a design rule); and 
calculating a DC EM severity ratio of each of the resistors (Shroff paragraph [0044], wherein a ratio of the current being carried to the maximum limit is determined through a comparison, which is a DC EM severity ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 9, Saraswat does not explicitly teach wherein the VIAs form a VIA array, and picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning the VIA array to be one of the nodes.
Shroff teaches wherein the VIAs form a VIA array (Shroff paragraphs [0023] and [0026], wherein the plurality of vias form arrays), and picking the plurality of nodes along the first and second sub-lines of the metal line further comprises: 
assigning the VIA array to be one of the nodes (Shroff paragraph [0025], wherein nodes include vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 10, Saraswat does not explicitly teach wherein determining the FIT value for each of the metal segments further comprises: 
calculating total current and total EM limits to evaluate FIT value of the VIA array.
Shroff teaches wherein determining the FIT value for each of the metal segments further comprises: 
calculating total current and total EM limits to evaluate FIT value of the VIA array (Shroff paragraphs [0041] and [0044], wherein the electromigration analyzer determines current and compares it to the maximum current density for violations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 11, Saraswat teaches a failure-in-time (FIT) evaluation method for an integrated circuit (IC), comprising: 
evaluating FIT value for each of the metal segments, wherein FIT values for the metal segments are utilized to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture).
Saraswat does not explicitly teach determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of the IC; 
determining a plurality of metal segments in the metal line based on the nodes;  and 
wherein the metal segments comprise a first metal segment with a first line width, a second metal segment with a second line width, and a third metal segment with the first and second line widths, 
wherein the first line width is different from the second line width.
Shroff teaches determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of the IC (Shroff paragraph [0023], wherein nodes of a metal line are determined by a partitioner from a layout including metal polygons and vias); 
determining a plurality of metal segments in the metal line based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments); and 
wherein the metal segments comprise a first metal segment with a first line width, a second metal segment with a second line width, and a third metal segment with the first and second line widths (Shroff paragraphs [0023], [0026], and [0027], wherein a plurality of metal polygons may be divided into segments based on their change in width, and which include segments at the intersection between polygons), 
wherein the first line width is different from the second line width (Shroff paragraph [0023], wherein the widths of metal polygons may be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 12, Saraswat does not explicitly teach wherein the third metal segment is disposed between the first and second metal segments.
Shroff teaches wherein the third metal segment is disposed between the first and second metal segments (Shroff paragraphs [0023] and [0026], wherein there are a plurality of segments, with three segments having a segment in between two other segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 13, Saraswat does not explicitly teach wherein the number of the nodes is equal to the number of the VIAs.
Shroff teaches wherein the number of the nodes is equal to the number of the VIAs (Shroff paragraph [0025], wherein nodes include vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 14, Saraswat further teaches wherein the data representing a layout of the IC comprises a plurality of resistors (Saraswat Fig. 2, see plurality of resistors representing line segments).

Regarding Claim 15, Saraswat does not explicitly teach evaluating an electro-migration (EM) limit of each of the resistors; and 
calculating a DC EM severity ratio of each of the resistors.
Shroff teaches evaluating an electro-migration (EM) limit of each of the resistors (Shroff paragraph [0041], wherein the electromigration analyzer determines the maximum current density for electromigration as a design rule); and 
calculating a DC EM severity ratio of each of the resistors (Shroff paragraph [0044], wherein a ratio of the current being carried to the maximum limit is determined through a comparison, which is a DC EM severity ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 16, Saraswat teaches a failure-in-time (FIT) evaluation method for an integrated circuit (IC), comprising: 
evaluating FIT value for each of the metal segments, wherein FIT values for the metal segments are utilized to verify the layout and fabricate the IC (Saraswat paragraphs [0028], [0073] and [0082]-[0085], wherein FIT rates for each wire segment are obtained for purposes of verification before manufacture).
Saraswat does not explicitly teach determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of the IC; 
determining a plurality of metal segments in the metal line based on the nodes;  and 
wherein the metal segments comprise a first metal segment, a second metal segment and a third metal segment, 
wherein the first and second metal segments have different line widths, and the third metal segment have the line widths of the first and second metal segments.
Shroff teaches determining a plurality of nodes along a metal line and a plurality of vertical interconnect accesses (VIAs) from data representing a layout of the IC (Shroff paragraph [0023], wherein nodes of a metal line are determined by a partitioner from a layout including metal polygons and vias); 
determining a plurality of metal segments in the metal line based on the nodes (Shroff paragraph [0023], wherein the metal line is partitioned into segments); and 
wherein the metal segments comprise a first metal segment, a second metal segment and a third metal segment (Shroff paragraphs [0023], [0026], and [0027], wherein there are a plurality of segments), 
wherein the first and second metal segments have different line widths, and the third metal segment have the line widths of the first and second metal segments (Shroff paragraphs [0023], [0026], and [0027], wherein the segments may have different widths, and which include segments at the intersection between polygons having different widths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 17, Saraswat does not explicitly teach wherein the third metal segment is disposed between the first and second metal segments.
Shroff teaches wherein the third metal segment is disposed between the first and second metal segments (Shroff paragraphs [0023] and [0026], wherein there are a plurality of segments, with three segments having a segment in between two other segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 18, Saraswat does not explicitly teach wherein the number of the nodes is equal to the number of the VIAs.
Shroff teaches wherein the number of the nodes is equal to the number of the VIAs (Shroff paragraph [0025], wherein nodes include vias).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Regarding Claim 19, Saraswat further teaches wherein the data representing a layout of the IC comprises a plurality of resistors (Saraswat Fig. 2, see plurality of resistors representing line segments).

Regarding Claim 20, Saraswat does not explicitly teach evaluating an electro-migration (EM) limit of each of the resistors; and 
calculating a DC EM severity ratio of each of the resistors.
Shroff teaches evaluating an electro-migration (EM) limit of each of the resistors (Shroff paragraph [0041], wherein the electromigration analyzer determines the maximum current density for electromigration as a design rule); and 
calculating a DC EM severity ratio of each of the resistors (Shroff paragraph [0044], wherein a ratio of the current being carried to the maximum limit is determined through a comparison, which is a DC EM severity ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saraswat and Shroff because it would only involve simple substitution of the wire segments determined by partitioning as taught by Shroff with the wire segments used in circuit failure rate determinations as taught by Saraswat, yielding the predictable results of improved and more accurate circuit evaluations, thereby increasing yield.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851